Citation Nr: 1723217	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  14-02 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculopathy, right side, with degenerative central canal stenosis at L2-L3, L3-L4, and L4-L5 (low back disability) from May 29, 2008, to December 21, 2015, and in excess of 20 percent since December 22, 2015.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for a low back disability and assigned a 10 percent disability rating since May 29, 2008.  In a June 2016 rating decision, the RO increased the rating for this disability to 20 percent, effective December 22, 2015.  

This case was previously before the Board in August 2016, at which time the Board remanded it for additional procedural and evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

After affording the Veteran the benefit of the doubt, for the entire period on appeal, his back disability manifested with pain, a limitation in forward flexion of the thoracolumbar spine to 70 degrees, at worst, and muscle spasm or guarding that resulted in an abnormal gait or abnormal spinal contour, but this disability did not manifest as forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent for a low back disability from May 29, 2008, to December 21, 2015, have been met, but in excess of 20 percent throughout the appeal period have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242- 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In August 2016, the Board remanded the case to associate with the claims file outstanding VA medical records since May 2016, request that the Veteran submit authorizations for release of any outstanding private medical treatment records, schedule the Veteran for a VA examination, and issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran asserts that his low back disability should be rated higher than the currently-assigned disability ratings.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initial disability rating assigned after the grant of service connection for the low back disability, i.e., May 29, 2008; thus, the appeal stems from that time.  However, he was granted a temporary 100 percent disability rating from January 11, 2012, to March 1, 2012, for this disability.  As this rating constitutes the maximum benefit allowed under the Schedule during this appeal period, the Board shall not analyze the Veteran's low back disability symptoms during this appeal period below. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Degenerative arthritis of the spine is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC.  Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2016).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

The Veteran filed a claim for service connection for a back injury in May 2008.  

July 2008 VA treatment notes show that the Veteran was diagnosed with spinal stenosis.  He reported pain with weight bearing and occasional numbness and weakness in the left lower extremity.  He was prescribed a transcutaneous electrical nerve stimulation (TENS) unit to help alleviate his back pain.  

In several August 2008 statements, the Veteran and his friends and family members described his history of back pain symptoms.  The Veteran and a private chiropractor's employee contended that the Veteran was unable to stand upright and was hunched over due to his back symptoms.  Family members discussed several instances in the past where the Veteran had to lean against a wall or sit on an arm of a chair or couch to help with his back symptoms.  These "buddy" statements also document several instances where the Veteran was unable to walk for periods of time without taking a rest or leaning against objects for support.  

The Veteran underwent a November 2008 VA examination, during which he complained of dull back pain with giving-way, throbbing, burning, weakness, and stiffness.  He asserted that he had weakness, lack of endurance, and increased pain after repetitive use.  The Veteran reported that he had flare-ups of pain that lasted from two hours to days and occurred daily.  The Veteran also asserted that his flare-ups could be caused by standing, bending, kneeling, crawling, squatting, and walking.  He reported that he took Advil and Ibuprofen medication to alleviate symptoms.  The Veteran noted that his disability affected his activities of daily living, such as difficulty dressing, and that he could not sit for long periods of time.  He also noted that his recreational activities were impacted by the back pain, including skiing and exercising, but his ability to drive was not affected.  

A physical examination showed that the Veteran had mild scoliosis to the left, but normal lordosis, pelvic obliquity, and gait.  He was also able to normally walk on his toes and heals and to squat.  The Trendelenburg sign was normal and the examiner did not note any atrophy or tenderness.  The Veteran's back exhibited muscle spasms in the paraspinal region.  His deep tendon reflexes of the lower extremities, patella, and Achilles, were hard to obtain due to his guarding.  Range of motion testing was productive of pain, fatigue, weakness lack of endurance and incoordination in the right and left with all motion tested.  After three repetitions, forward flexion was to 70 degrees, extension was to 20 degrees, left and right lateral flexion was to 15 degrees, and left and right lateral rotation was to 15 degrees.  

A November 2009 VA primary care note showed that the Veteran had undergone lumbar radiofrequency and several lumbar injections in the right L3-S1 spinal segments.  Additional radiofrequency and lumbar facet joint injection and medical branch block procedures were performed in November 2010.  

An April 2010 VA neurology consultation showed that the Veteran had a stooped posture that was caused by guarding of his back.  

In a September 2010 letter, a private chiropractor noted that the Veteran's lumbar spine showed marked tenderness and spinal spasms and that he was previously treated with spinal manipulation modalities, decompression traction, ice, and exercises.  

In a September 2010 statement, the Veteran noted that his right sciatic nerve pain was relieved by previous lumbar treatment, including lumbar radio frequency and injections.  However, the Veteran stated that he was still limping due to right leg symptoms, and that he was unable to stand upright due to his back.  In regards to the Veteran's right leg sciatic symptoms associated with rigidity and weakness, these symptoms are separately evaluated due to his Parkinson's disease; thus, the Board shall not address these symptoms further below.  See 38 C.F.R. § 4.14.  

A November 2010 statement from the Veteran's sister noted that his back symptoms affected his stature and that he was very bent over.  

A January 2011 VA operative note showed that he underwent L3-L5 decompressive laminectomies and foraminotomies.  He was again diagnosed with severe lumbar stenosis at the L3-L4 and L4-L5 spinal segments.  

A January 2011 VA physical medical rehabilitation note showed that the Veteran complained of minimal radiating pain down this legs and the medical professional noted that he did not have any other neurological symptoms, including bowel or bladder changes.  A physical evaluation showed that the Veteran's back extension was limited to 20 degrees and that the Gaenslen and Faber signs were positive.  He was diagnosed with bilateral sacroiliitis and was scheduled for injections.  Very similar symptoms were noted in a March 2011 VA history and physical note.  

A March 2011 VA physical therapy consultation note showed that the Veteran's back pain was aggravated by prolonged sitting.  

In a May 2011 statement, the Veteran's friend noted that the Veteran always walked with a distinct limp on his right side and that both of his lower extremities appeared weaker since November 2009.  This friend noted that the Veteran must use canes to ambulate.  In an October 2011 statement, the Veteran also contended that he must use two canes to stabilize himself while walking.  He again contended that he had a bent-over posture.  

During a June 2012 VA examination, the Veteran was diagnosed with degeneration of the lumbar discs without myelopathy, spinal stenosis at L3-L4 and L4-L5, and post-status foraminotomies and a laminectomy at L3-L5.  The Veteran complained of three flare-ups per day on any bending motion that lasted approximately five minutes.  Range of motion testing showed forward flexion to 75 degrees with painful motion at 70 degrees, extension to 20 degrees with painful motion at 30 degrees, right and left lateral flexion to 30 degrees without painful motion, and right and left lateral rotation to 30 degrees without painful motion.  After three repetitions, the Veteran's forward flexion was to 75 degrees, extension was to 20 degrees, left and right lateral flexion was to 30 degrees, and left and right lateral extension was to 30 degrees.  The examiner noted that the Veteran had weakened movement, excess fatigability, pain on movement, instability of station, a popping sound in his spine, and incoordination.  The examiner noted that the Veteran did not have muscle spasms or guarding.  Muscle strength, reflex, and sensory examinations were normal.  Straight leg raising tests were negative and the Veteran did not show signs of radiculopathy.  The examiner noted that the Veteran used a walker to help with ambulation, but the examiner did not note the presence of any ankylosis symptoms.  

A September 2012 VA primary physical therapy consultation indicated that the Veteran's gait was affected by his lumbar flexion.  

An October 2014 VA occupational therapy discharge note showed that the Veteran used a long-handled shoe horn to help with his dressing due to his lumbar spine symptoms.  

The Veteran was afforded another VA examination in February 2016, during which he complained of flare-ups every day.  He reported that his back locked up and that he had to stretch in order to unlock his back.  He also reported that his back locked up after prolonged sitting.  He described exercises, including pushups, he used to strengthen his back.  Initial range of motion testing showed forward flexion to 70 degrees with painful motion, extension to zero degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 30 degrees.  The examiner noted that pain was noted during the examination and that it caused functional loss in forward flexion.  The Veteran had moderate tenderness to palpation over the lumbar spine from surgery.  The Veteran was able to perform repetitive-use testing with at least three repetitions and there was no additional loss of function or range of motion after repetitive-use testing.  The examiner noted that the Veteran's localized tenderness, guarding, or muscle spasm resulted in an abnormal gait or abnormal spinal contour.  The Veteran's symptoms resulted in less movement than normal.  His muscle strength testing showed essentially normal results, and there was no muscle atrophy noted.  The Veteran complained of mild numbness and paresthesias and/or dysthesias, as well as moderate intermittent pain, in the right lower extremity.  The examiner also noted that the Veteran had decreased hair and weakness in the right leg and that the sciatic nerve was involved.  The examiner determined that the Veteran had moderate right leg radiculopathy.  The Veteran did not have any ankylosis of the spine.  The examiner noted that the Veteran used a walker to ambulate.  

The Veteran underwent another VA examination in November 2016, during which he was diagnosed with lumbosacral strain, degenerative arthritis of the spine, and spinal stenosis.  The Veteran again complained of three flare-ups per day on any bending motion that lasted approximately 5 minutes.  Range of motion testing showed forward flexion to 80 degrees with pain, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was no pain associated with weight bearing.  The Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion after repetitive use testing.  The examiner noted that there was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength, reflex, and sensory testing showed normal results and there was no evidence of muscle atrophy.  The examiner determined that the Veteran did not have any radicular pain, signs or symptoms of radiculopathy, or ankylosis of the spine.  The examiner noted that the Veteran did not have IVDS, but diagnostic images showed the presence of arthritis .  The examiner specifically determined that the Veteran's radiculopathy symptoms had resolved after his previous spinal surgery and that his range of motion was improved.  

Many additional VA treatment records show the presence or history of a low back disability, including multiple surgeries and treatment; however, these treatment records do not show range of motion or other symptomatology necessary to adjudicate the Veteran's disability.  

After affording the Veteran the benefit of the doubt, for the entire period on appeal, his back disability manifested with pain, a limitation in forward flexion of the thoracolumbar spine to 70 degrees, at worst, and muscle spasm or guarding that resulted in an abnormal gait or abnormal spinal contour, but this disability did not manifest as forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  Specifically, the November 2008 VA examination showed the presence of muscle spasms and mild scoliosis on the left.  While the June 2012 VA examiner determined that the Veteran did not have any muscle spasms or guarding, September 2010 and May 2011 lay statements show that the Veteran had a limping gait.  Additionally, a September 2012 VA primary physical therapy consultation showed that the Veteran's gait was affected by his lumbar flexion.  Thus, after affording the Veteran the benefit of the doubt, the evidence is in equipoise in showing that his low back disability manifested with muscle spasm or guarding that resulted in an abnormal gait or abnormal spinal contour during the entire appeal period.  Accordingly, the Veteran's disability warrants a 20 percent disability rating prior to December 22, 2015. 

However, the low back disability has not warranted a rating in excess of 20 percent at any time during the appeal.  Specifically, after considering the lay statements, as well as the November 2008, June 2012, February 2016, and November 2016 VA examination reports, the evidence does not show that the Veteran's forward flexion of the thoracolumbar spine was limited to 30 degrees or less or that he had ankylosis during the appellate period.  While the Veteran and other lay individuals have described the Veteran's posture as bent over, hunched, and stooping, the VA examination reports showed that his forward flexion was limited to 70 degrees, at worst, on initial and repetitive-use testing.  Furthermore, while the Veteran reported that his back locked up during the February 2016 VA examination, the examiner determined that he did not experience any ankylosis.  

The Board has considered whether a higher rating should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture during the appellate period.  The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion.  The Veteran reported flare-ups of his symptoms and several medical examinations showed that he had additional functional impairment due to pain, weakness, lack of endurance, and incoordination.  However, even though there is evidence of reduced forward flexion and overall range of motion, and even after considering the effects of pain and functional loss, forward flexion is not limited to 30 degrees or less for the thoracolumbar and the Veteran does not have ankylosis.  Thus, a higher rating under these provisions is not approximated in the Veteran's disability picture. 

The Board has also considered the application of the Formula for Rating IVDS Based on Incapacitating Episodes to the Veteran's symptoms, but determines that a rating under these criteria would not provide a higher benefit.  Specifically, the evidence does not establish that the Veteran experienced incapacitating episodes of IVDS lasting a total of at least four, but less than six, weeks during any 12-month period on appeal.  In fact, the Veteran has not alleged any incapacitating episodes during the appeal, and there is no indication in the record that rest was prescribed by a treating physician or that it lasted more than four weeks at a time.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).  Thus, the application of the Formula for Rating IVDS Based on Incapacitating Episodes would not provide a higher benefit for the Veteran's disability picture. 

The Board has also considered whether separate ratings are warranted for neurological symptoms associated with the Veteran's back.  The Veteran has routinely denied bladder and bowel dysfunction symptoms, including during June 2012, February 2016, and November 2016 VA examinations.  Furthermore, although the Veteran complained of radiculopathy symptoms in the right lower extremity in the past, and the February 2016 VA examiner noted the presence of right leg sciatic nerve symptoms, as noted above, the Veteran is already in receipt of a separate disability rating for these symptoms due to his Parkinson's disease.  See 38 C.F.R. §§ 4.14, 4.124a, DC 8004-8520 (2016).  Thus, any additional separate ratings are not appropriate for any neurological abnormalities at this time. 

Accordingly, the evidence shows that an initial disability rating in excess of 20 percent for a low back disability is warranted from May 29, 2008, to December 21, 2015.  38 C.F.R. § 4.71a, DC 5242-5237.  However, as the preponderance of the evidence is against a disability rating in excess of 20 percent for a low back disability throughout the appeal period, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied to this extent.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial disability rating of 20 percent for a low back disability from May 29, 2008, to December 21, 2015, is granted, but a disability rating in excess of 20 percent for the entire appeal period is denied.  




_______________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


